SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 7, 2008, by and between Neurogen Corporation, a Delaware corporation(the “Company”), and the several purchasers identified in the attached ExhibitA (individually, a “Purchaser” and collectively, the “Purchasers”). RECITALS A.The Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”). B.The Purchasers wish to purchase from the Company, and the Company wishes to sell and issue to the Purchasers, upon the terms and conditions stated in this Agreement: (i) up to an aggregate of 981,411 shares (the “Shares”) of the Company’s Series A Exchangeable Preferred Stock, par value $0.025 per share (the “Series A Preferred Stock”) and (ii) warrants in the form attached hereto as Exhibit B (the “Warrants”) to purchase shares of the Company’s common stock, par value $0.025 per share (the “Common Stock”). Solely for descriptive purposes as set forth herein, the Shares and Warrants may be denominated in “Units”, with each Unit consisting of one Share and one Warrant exercisable for a number of shares of Common Stock equal to 50% of the number of shares of Common Stock into which one Share is exchangeable. Subject to the transfer restrictions set forth herein, the Shares and the Warrants will be immediately separable upon issuance. The Common Stock issuable upon Exchange shall be referred to herein as the “Exchange Shares” and the shares of Common Stock underlying the Warrants shall be referred to herein as the “Warrant Shares.” The Shares, the Warrants, the Exchange Shares and the Warrant Shares shall collectively be referred to herein as the “Securities.” C.Subject to the terms and conditions set forth herein, 981,411 Units will be issued and sold to the Purchasers on the Closing Date (as defined below) for a per Unit purchase price equal to $31.20 (the “Per Unit Purchase Price”), or $30,620,023.20in the aggregate. D.Contemporaneously with the sale of the Units, the parties hereto will execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company will agree to provide certain registration rights under the Securities Act, and the rules and regulations promulgated thereunder, and applicable state securities laws. AGREEMENT In consideration of the mutual agreements, representations, warranties and covenants herein contained, the parties hereto agree as follows: 1. Definitions.As used in this Agreement, the following terms shall have the following respective meanings: (a)“Business Day” means a day, other than a Saturday or Sunday, on which banks in New York City are open for the general transaction of business. (b)“Certificate of Designations” means the Certificate of Designations, Number, Voting Powers, Preferences and Rights of Series A Preferred Stock of the Company, substantially in the form attached hereto as Exhibit D. (c)“Exchange” means the exchange of the Series A Preferred Stock for shares of Common Stock in accordance with the terms of the Certificate of Designations. (d)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of the rules and regulations promulgated thereunder. (e)“Majority Purchasers” shall mean Purchasers holding a majority of the Shares issued hereunder; provided however, that with respect to any amendment to Exhibit A or the proviso of this definition (other than immaterial changes to correct definitive legal names of the Purchasers set forth in Exhibit A) it shall mean a unanimous vote of all of the
